Citation Nr: 1126047	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  06-34 443 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent for service-connected rheumatoid arthritis, multiple joints. 

2.  Entitlement to service connection for headaches secondary to medication and pain associated with service-connected rheumatoid arthritis.

3.  Entitlement to service connection for stomach/esophagus disorder, to include as secondary to medication and pain associated with service-connected rheumatoid arthritis. 

4.  Entitlement to service connection bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to October 1959. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from both September 2005 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) San Diego, California, and Montgomery, Alabama, respectively. 

In January 2011, the Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Regarding the service-connected rheumatoid arthritis, the Veteran was last afforded a VA examination in July 2009.  He contends that his service-connected disability  has gotten worse since that time; specifically, during the January 2011 hearing before the undersigned, the Veteran testified that he can barely sit, walk, or lay down for more than a few minutes, indicating that he constantly has to move due to pain.  He further asserted that he experiences numbness in both of his legs when he stands and has fallen at least 12 times in the past six months.  Moreover, he indicated that he can no longer drive and requires the assistance of his wife when going up and down the stairs, as well as getting in and out of the bathtub.  In light of the Veteran's credible testimony that his disability picture has worsened since his last examination, and the fact that during the last VA examination the Veteran's symptoms were noted as mild to moderate, another examination should be afforded to more accurately assess his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As to the issue of headaches secondary to medication and pain associated with service-connected rheumatoid arthritis, during the January 2011 hearing, the Veteran testified that he experiences migraine headaches due to medication he takes for his service-connected rheumatoid arthritis.  Specifically, his spouse asserted that he currently takes Imitrex for his migraine condition.  In this regard, the Board notes that the record reflects the Veteran's multiple complaints of headaches, as well as a notation that he takes Imitrex.  See December 2005 private treatment record.  Under the facts and circumstances of this case, the Board is of the opinion that the Veteran should be afforded a VA examination in an attempt to determine the etiology of the Veteran's migraine headaches, and whether the disorder is related to the aforementioned service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

In regard to the issue of service connection for stomach/esophagus disorder, to include as secondary to medication and pain associated with service-connected rheumatoid arthritis, during the January 2011 hearing, the Veteran testified that he began having stomach problems during service, which have continued to the present time.  Specifically, he asserted that he was prescribed prevacid during service and has taken this medication continuously.  He further asserted that in the alternative, his current stomach problems are due to the medications he takes for his service-connected rheumatoid arthritis disability.  The Board notes that the Veteran was diagnosed with functional gastrointestinal complaints in February 1958, during an examination while in service.  A February 2004 post-service private treatment record shows a diagnosis of esophagitis.  An August 2006 VA outpatient treatment record indicates a diagnosis of GERD.  A December 2007 VA outpatient treatment record notes a history, as well as an assessment of GERD and esophagitis.  A July 2009 VA outpatient treatment record indicates GERD as an active problem.  Given the Veteran's treatment during service, his current diagnoses, as well as his credible testimony of continuous symptoms and treatment since service, an examination is necessary to decide the claim.  See McLendon v. Nicholson, supra.

Regarding the issues of service connection for bilateral hearing loss and tinnitus, the Board notes the Veteran underwent a VA examination in September 2008, during which the examiner noted the Veteran's complaints of bilateral hearing loss and ringing in his ears since 1954 and diagnosed tinnitus and bilateral hearing loss.  However, as the Veteran's claims file was not available for review during the aforementioned examination, another examiner provided an etiology opinion in a December 2008 addendum.  The examiner noted that an induction examination was not found within the claims file; however, that a medical examination dated in July 1955 indicated hearing within normal limits bilaterally.  The examiner further noted that the Veteran's service treatment records do not contain any complaints of hearing loss or tinnitus.  The examiner opined that since the Veteran's hearing was found to be within normal limits bilaterally at the time of separation, that the current hearing loss and tinnitus are not likely the result of acoustic trauma incurred during service or related to any in-service events.  The examiner further opined that "the Veteran's current bilateral hearing loss and tinnitus are at least as likely as not related to 35 years of post-service civilian occupational noise exposure as an aircraft mechanic and policeman and presbycusis."  

The December 2008 examiner appears to base her opinion on the fact that there was no evidence during service of complaints, treatment, or diagnoses of bilaterally hearing loss or tinnitus.  In this regard, the Board notes that the regulations do not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Moreover, the examiner did not provide an accurate review of the claims file, as a February 1958 in-service examination demonstrates the Veteran reported a history of tinnitus.  Finally, in opining that the Veteran's current bilateral hearing loss and tinnitus are at least as likely as not related to 35 years of post-service civilian occupational noise exposure as an aircraft mechanic and policeman and presbycusis, the examiner indirectly suggested that there is a possibility that the Veteran's bilateral hearing loss and tinnitus may be related to his service.  Thus, the Board finds that this matter must be remanded for a further etiology opinion regarding the current bilateral hearing loss and tinnitus disabilities.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).

Finally, regarding the claim for TDIU, the Board finds that the issue is inextricably intertwined with the remaining issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, the claim of TDIU must be readjudicated once all other development has been completed.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the December 2008 VA audiological examination addendum report (or a suitable substitute if such examiner is unavailable), for the purpose of preparing another addendum that addresses the Veteran's current bilateral hearing and tinnitus disabilities.

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review of the entire record in the examination report.

The examiner should offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's bilateral hearing disability had its onset in service or within one year of service, or is otherwise etiologically related to service.  

The examiner should also offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's tinnitus had its onset in service or is otherwise etiologically related to service.  In this regard, the examiner must specifically comment on the evidence associated with the Veteran's claims file, including the February 1958 service treatment record, where the Veteran reported a history of tinnitus, and indicate whether this evidence changes the opinion.  

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

2.  Schedule the Veteran for an appropriate VA medical examination in order to determine the current level of severity of his service-connected rheumatoid arthritis; to determine the current nature and likely etiology of his stomach disability, to include GERD and esophagitis; and to determine the current nature and likely etiology of any headache disability that may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.

In discussing the relevant clinical findings, the examiner should specifically note all of the Veteran's current symptoms of rheumatoid arthritis; specifically, if active rheumatoid arthritis is not found, are there any clinically evident residuals of rheumatoid arthritis to include, limitation of joint motion, or joint ankylosis?

The examiner must address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with rheumatoid arthritis, or residuals thereof, to include hand, tarsal, and ankle joints, as well as knees, hips, and elbows.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  The examining physician must indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  Functional loss in terms of any additional loss of motion and in terms of the effects of disability upon the person's ordinary activity must be addressed.

The examiner must address whether the Veteran has symptoms of weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  

The examiner must also address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed stomach condition or headaches had their onset during service, or in the alternative were caused or aggravated by the service-connected rheumatoid arthritis disability. 

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

3.  Thereafter, readjudicate the Veteran's claims, including the claim for TDIU.  If any benefit sought on appeal remains denied, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



